DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Crossman et al. (US Patent No. 4,031,657) in view of Goldfarb (US Patent No. 3,724,125).
In Reference to Claims 1 and 3-7
 	Crossman teaches (Claim 1) An action robot comprising: a body (item 64, fig’s 1 and 4), the body having a connection hole (at item 88, fig. 4); a movable part mounted in the connection hole (item 24, fig 4), the movable part including a connector connecting the movable part to the body (items 88 / 92 / 98 and unlabeled internal bearing portion of arm 24, through which item 90 is inserted, fig. 4); a fastening member having a body part extending into the connector and a head part extending from the body part to contact the connector (item 90, fig. 4, head shown, not separately labeled, see left end of item 90); a wire configured to rotate the movable part while maintaining a state where the movable part is mounted in the connection hole (item 40, fig. 4); a wire groove extending in a circumference direction of the connector at an outer circumference of the connector (item 92b, fig. 4), the wire being wound around the wire groove (item 40 around item 92b, fig. 4); a fixing [element] provided on a first surface of the connector contacting the head part of the fastening member (protruding fixing portion of item 92 that attached to the end of item 40, fig. 4, not separately labeled; column 7 lines 46-49), [];
(Claim 4) wherein the wire groove is disposed in the body (item 92b, fig. 4).
(Claim 5) wherein a large diameter part extends radially outwardly from the outer circumference of the connector, and wherein the large diameter part includes the wire groove (item 92, fig. 4);
(Claim 6) wherein the fixing [element] is eccentric with respect to a rotational axis of the connector (protruding portion of item 92 that item 40 connects to is offset / eccentric from rotational axis, fig. 4);
(Claim 7) wherein the fastening member is disposed in the body (item 90 extends into body, fig. 4).
	Crossman fails to teach the fixing groove of claim 1. 
	Goldfarb teaches (Claim 1) a fixing groove (groove of item 123, fig. 12); [a] wire passing through the fixing groove (item 131, fig. 12); and a pair of communication holes configured to communicate the fixing groove with the wire groove (items 133; fig’s 12 and fig’s 9 and 3, note two strings / wires, thus, two holes disclosed though not shown in fig. 12, column 4 lines 19-49);
	(Claim 3) wherein the pair of communication holes extend in a direction parallel to a lengthwise direction of the fastening member (fig. 12, holes are parallel to item 123);
(Claim 6) a fixing groove (groove of item 123, fig. 12).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the wire activated doll device of Crossman with the feature of a fixing groove as taught by the wire activated doll device of Goldfarb for the purpose of providing a simpler and more secure connection at the wire actuating point as taught by Goldfarb (column 1 lines 13-35), making the device more reliable, and more attractive to the users. 

In Reference to Claim 8
 	Crossman teaches (Claim 8) An action robot comprising: a body (item 64, fig’s 1 and 4); a movable part mounted to the body (item 24, fig 4), the movable part including a joint (item 88, fig. 4) and a connector (items 86 / 92 / 98 and unlabeled internal bearing portion of arm 24, through which item 90 is inserted, fig. 4), the joint being configured to rotate the movable part with respect to the body (item 88, fig. 4), and the connector being configured to connect the movable part to the body (items 86 and 92, fig. 4); a fastening member having a body part extending into the connector and a head part extending from the body part to contact the connector (item 90, fig. 4, head shown, not separately labeled, see left end of item 90); a connector wire configured to rotate the connector (item 40, fig. 4); a wire groove extending in a circumferential direction of the connector and provided at an outer circumference of the connector (item 92b, fig. 4), the connector wire being wound around the wire groove (item 40 around item 92b, fig. 4); a fixing [element] provided on a surface of the connector contacting the head part (protruding fixing portion of item 92 that attached to the end of item 40, fig. 4, not separately labeled; column 7 lines 46-49), [].
	Crossman fails to teach the feature of the fixing groove of claim 8. 
Goldfarb teaches (Claim 8) a fixing groove (groove of item 123, fig. 12); [a] connector wire passing through the fixing groove (item 131, fig. 12); and a pair of communication holes configured to communicate the fixing groove with the wire groove (items 133; fig’s 12 and fig’s 9 and 3, note two strings / wires, thus, two holes disclosed though not shown in fig. 12, column 4 lines 19-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the wire activated doll device of Crossman with the feature of a fixing groove as taught by the wire activated doll device of Goldfarb for the purpose of providing a simpler and more secure connection at the wire actuating point as taught by Goldfarb (column 1 lines 13-35), making the device more reliable, and more attractive to the users.


Allowable Subject Matter
Claims 2 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711